Appleton, J.
The estate of Othniel Pratt, under the will of his father, as determined in Pratt v. Leadbetter, 38 Maine, 10, was for life only. Having then an estate for life, on March 25, 1812, he conveyed, the demanded premises, by deed of warranty, to Samuel and James Ames, by whom, and by those claiming through them, they have been occupied to the present time.
The remainder man or reversioner, not having any right to the immediate possession of the land, cannot lose title by adverse possession. They either cannot, or if they can, are not bound to enter during the continuance of the particular estate, to defeat a wrongful possession. Jackson v. Schoonmaker, 4 Johns. 402; Stevens v. Winship, 1 Pick. 327. In accordance with common law are the statutory provisions in this respect. R. S., c. 91, § 10.
If the tenants are to be regarded as in under their title, so far as any was conveyed by the deed of Pratt, their estate would be that of tenants for life; and, as such, they would not, by the rules of the common law, be entitled to compensation for any improvements made by them.
To entitle the tenant to betterments under R. S., c. 145, § 23, his possession must be such, that if prolonged for a period of twenty years, it would, by disseizin, give him the fee. It‘must be open, notorious, exclusive and adverse. But, as the reversioner or remainder man had no right of entry, nor of possession, during the particular estate, the seizin of the tenant while that estate continued was not adverse to them. Webster v. Howard, 14 How. 489. As the tenant could gain no title to the fee by adverse possession, so neither could he acquire the lesser right of compensation for betterments.
By the Act of March 6, 1844, c. 6, § 1, the tenant for years *478is authorized to recover betterments as against the owners of the expectant estate. But as the improvements made by the tenant for life before that time, enured to the benefit of the owner of the fee, and became his the instant they were perfected, the statute cannot affect any made before its passage, for they had become a part of the reversionary estate. Austin v. Cooper, 24 Maine, 520. If the tenants are to be viewed as disseizors, as they could not disseize those in remainder or reversion, so neither could they acquire by disseizin any claim for betterments. Webster v. Cooper, 14 How. 489. If they were in under their title as tenants for the life of Othniel Pratt, they were not holding adversely, and they could hold no betterments. Treat v. Strickland, 23 Maine, 234.

Defendant defaulted.

Tenney, C. J., and Rice and Goodenow, J. J., concurred.
Cutting, J., did not sit.
May, J., having been of counsel, did not sit.